    Form: ICB-19001-01 rev. 01

       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY

       Caption in compliance with D.N.J. LBR 9004-2(c)

       Isabel C. Balboa                                                        Order Filed on September 24, 2020
       Chapter 13 Standing Trustee                                             by Clerk
       Cherry Tree Corporate Center                                            U.S. Bankruptcy Court
                                                                               District of New Jersey
       Chapter 13 Standing Trustee
       Cherry Tree Corporate Center
       535 Route 38, Suite 580
       Cherry Hill, NJ 08002-2977


       In Re:                                                Case No.: 19-10706 (ABA)

              Nelson I. Antonio                              Hearing Date: 09/23/2020

                                                             Judge:          Andrew B. Altenburg, Jr.
                                                Debtor(s)




                                 ORDER CONFIRMING MODIFIED CHAPTER 13 PLAN




    The relief set forth on the following pages, numbered two(2) through three(3) is hereby

    ORDERED.




DATED: September 24, 2020
Page 2 of 3
Debtor: Nelson I. Antonio
Case No.: 19-10706 (ABA)
Caption of Order: ORDER CONFIRMING CHAPTER 13 PLAN



    The modified plan of the debtor having been proposed to the creditor, and a hearing having

been held on the Confirmation of such Plan, and it appearing that the applicable provision of the

Bankruptcy Code have been complied with, particularly 11 USC § 1329; and for good cause

show, it is




ORDERED that the modified plan of the above named debtor, dated 08/10/2020, or the last

amended plan of the debtor be and it is hereby confirmed. The Standing Trustee shall make

payments in accordance with 11 U.S.C. § 1326 with funds received from the debtor; and it is

further




ORDERED that the debtor shall pay the Standing Trustee, Isabel C. Balboa, the sum of

$2,025.00 for a period of 40 months beginning immediately, which payment shall include

commission and expenses of the Standing Trustee in accordance with 28 U.S.C. § 586, together

with $22,852.00 paid to date.




ORDERED that the attorney for the debtor shall prepare and serve a Wage Order upon the

debtor's employer for the Chapter 13 plan payments.
Page 3 of 3
Debtor: Nelson I. Antonio
Case No.: 19-10706 (ABA)
Caption of Order: ORDER CONFIRMING CHAPTER 13 PLAN



ORDERED that if the debtor should fail to make plan payments for a period of more than 30

days, the Standing Trustee may file, with the Court and served upon the Debtor and Debtor's

Counsel, a Certification of Non-Receipt of Payment and request that the debtor's case be

dismissed. The debtor shall have fourteen days within which to file with the Court and serve

upon the Trustee a written objection to such Certification.




ORDERED as follows:

  Total plan length of 60 months.
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-10706-ABA
Nelson I Antonio                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 24, 2020
                                      Form ID: pdf903                    Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 26, 2020.
db             +Nelson I Antonio,   14 Kay Lane,   Sicklerville, NJ 08081-9734

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 26, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 24, 2020 at the address(es) listed below:
              Andrew L. Spivack    on behalf of Creditor    LAKEVIEW LOAN SERVICING, LLC nj.bkecf@fedphe.com
              Brad J. Sadek    on behalf of Debtor Nelson I Antonio bradsadek@gmail.com, bradsadek@gmail.com
              Denise E. Carlon    on behalf of Creditor    Toyota Lease Trust dcarlon@kmllawgroup.com,
               bkgroup@kmllawgroup.com
              Denise E. Carlon    on behalf of Creditor    Toyota Motor Credit Corporation
               dcarlon@kmllawgroup.com, bkgroup@kmllawgroup.com
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              James French     on behalf of Creditor    LoanCare, LLC as servicer for Lakeview Loan Servicing,
               LLC jfrench@mwc-law.com, nj-ecfmail@ecf.courtdrive.com
              James French     on behalf of Creditor    LAKEVIEW LOAN SERVICING, LLC jfrench@mwc-law.com,
               nj-ecfmail@ecf.courtdrive.com
              Lauren Moyer     on behalf of Creditor    LAKEVIEW LOAN SERVICING, LLC lmoyer@mwc-law.com,
               nj-ecfmail@ecf.courtdrive.com
              Rebecca Ann Solarz    on behalf of Creditor    Toyota Motor Credit Corporation
               rsolarz@kmllawgroup.com
              Rebecca Ann Solarz    on behalf of Creditor    Toyota Lease Trust rsolarz@kmllawgroup.com
              Robert Davidow     on behalf of Creditor    LAKEVIEW LOAN SERVICING, LLC nj.bkecf@fedphe.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                              TOTAL: 12
